Citation Nr: 0931615	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss, claimed as hearing loss and nerve damage to 
ears.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefit 
sought on appeal.  The Veteran, who had active service from 
June 1973 to June 1976, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  


REMAND

Upon preliminary review of the record, further development is 
necessary before a decision upon the merits may be made.  The 
Veteran testified at an August 2008 hearing before the Board.  
At that time, he stated that he received a service separation 
examination at the Balboa Naval Hospital in San Diego at 
which time the examiner noted significant hearing loss.  The 
Board acknowledges the considerable amount of time between 
the Veteran's separation from service and the current 
request; however, as the Veteran's claim would be notably 
affected by the record of a service separation examination, 
the Board feels that every effort should be taken to attempt 
to obtain and associate the examination record with the 
Veteran's service treatment records.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
and associate with the claims file a copy 
of any medical records from the Naval 
Hospital in San Diego, also known as 
Balboa Medical or Naval Hospital, to 
include a Report of Medical Examination 
performed in connection with the Veteran's 
separation from service.  

2.  If and only if the RO/AMC obtains 
additional medical records (not already 
associated with the claims file) that 
pertain to hearing loss during service or 
upon separation from service, the Veteran 
should be afforded a VA examination to 
ascertain the etiology of any bilateral 
hearing loss.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination, the examiner 
is requested to report complaints and 
clinical findings in detail.  

The examiner is specifically requested to 
provide an opinion as to whether the 
Veteran's entered service with a 
preexisting hearing loss, and if so 
whether the hearing loss was unilateral or 
bilateral.  If the Veteran entered service 
with hearing loss, the examiner should 
then offer an opinion as to whether the 
hearing loss increased in severity during 
service.  If the hearing loss did increase 
in severity during service, the examiner 
should offer an opinion as to whether the 
increase in severity represented a chronic 
worsening of the hearing loss or the 
natural progression of the disability.  If 
the Veteran did not enter service with a 
preexisting hearing loss, the examiner is 
requested to offer an opinion as to 
whether any currently diagnosed hearing 
loss is causally or etiologically related 
to service, including noise the Veteran 
may have been exposed to during service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


